Citation Nr: 1629279	
Decision Date: 07/22/16    Archive Date: 08/01/16

DOCKET NO.  12-04 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 



INTRODUCTION

The Veteran had active military service from August 1967 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana. 

The Board has recharacterized the issue of entitlement to service connection for PTSD to more broadly include entitlement to service connection for an acquired psychiatric disorder pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, they are seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran has an acquired psychiatric disorder, to include PTSD and depression, etiologically related to military service or to any incident incurred therein.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for a psychiatric disorder, to include PTSD and depression, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 3.310, 4.125(a) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

The Board must discuss whether VA has complied with its duties to notify and assist the Veteran in substantiating his claim.  In this respect, the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  The notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

A letter sent to the Veteran in July 2010, advised the Veteran with what information or evidence is necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information, and how VA determines the disability rating, and effective date.  The July 2010 VCAA letter was sent prior to the rating decision in October 2010.  Therefore, VA fulfilled its duty to notify.

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records, as well as obtaining a medical examination or opinion of the Veteran's disability when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The RO associated the Veteran's service treatment records (STRs) and VA treatment records with the claims file.  The Veteran has not identified any treatment records aside from those that are already of record, nor is there any indication that the Veteran has sought additional treatment relevant to the instant appeal.

The August 2010 examination is adequate, as the examination report shows that the examiner considered the Veteran's relevant medical/military/occupational history, reviewed relevant physical examinations with testing and provided reasoned analysis to support the medical opinion provided.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that VA must ensure that the examination provided is adequate).

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  For those listed chronic conditions, a showing of continuity of symptoms affords an alternative route to service connection.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).  Here, however, there is no showing or allegation that a psychosis manifested to any degree within one year of service.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f).  The Veteran's alleged stressors are premised on the Veteran's fear of hostile military or terrorist activity and/or that he engaged in combat.  As the evidence fails to show a diagnosis of PTSD during service the provisions of 38 C.F.R. § 3.304(f)(1) are not for consideration.  Furthermore, there is no allegation or evidence that the Veteran was a prisoner-of-war, or that the Veteran's alleged stressors are premised on an in-service personal assault.  Thus, the provisions of 38 C.F.R. §§ 3.304(f)(4)-(5) are not for consideration.

Pursuant to 38 C.F.R. § 3.304(f)(2), if the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

Pursuant to 38 C.F.R. § 3.304(f)(3), if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

[Parenthetically, the Board notes that the DSM-IV has been recently updated with a Fifth Edition (DSM-5).  Effective August 4, 2014, VA issued an interim rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to refer to certain mental disorders in accordance with DSM-5.  The provisions of the interim final rule only apply, however, to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014.]

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

The Veteran's STRs are silent to any psychological complaints.  In June 2010, the Veteran claimed PTSD, noting his award of the Combat Action Badge.  

In a June 2001 private treatment record, the Veteran complained of depression for three weeks.  He stated he had depression years ago that was now returning.  The diagnosis was fatigue, malaise.  

In August 2010 the Veteran underwent an initial VA PTSD examination.  The examiner determined that the Veteran did not meet the criteria for PTSD or for any other Axis I or II disorder.  The examiner noted he experienced some ruminations, dwelling on events that occurred while in Vietnam that he regrets, but these do not qualify for Criterion A or as reexperiencing symptoms.  He also denied experiencing any depression or avoidance, and no emotional numbing was detected.  The Veteran did report experiencing some tenseness and irritability at times, but this appeared to be within normal range.  Most significantly, his symptoms do not appear to be impacting his functioning.  The examiner noted the Veteran was gainfully employed and has been since for over 30 years and remains in a long term and stable marriage. 

In a December 2010 VA progress note, the Veteran told clinician that he was there to be diagnosed with PTSD, as he was denied his claim for that disorder.  The Veteran reported that he avoids groups/crowds and experiences anger about nature of his return from Vietnam, but denied re-experiencing stressful events.  The Veteran acknowledged thinking about combat in war, but did not describe these as intrusive or habitual or arousing physio-reaction.  The Veteran stated that for past 8-10 years, he has tended to self-isolate, and could not explain why he did so.  He stated that he is somewhat sensitive to unexpected stimuli such as door slams.  His sleep "is fragmented" for "years" and the Veteran was taking over the counter medications.  He denied nightmares.  The examiner noted the Veteran worked as supervisor for a manufacturing company, and has worked for this company for 38 years.  He stated that he becomes agitated at work recently, but could not specify why other than responsibility of his position.  He has been married for 43 years, with no marital issues reported other than the Veteran more agitated/irritable in past years ("short fuse").  The Veteran denied any suicidal or homicidal ideation, plan, or intent, and denied history of attempts.  The examiner noted the Veteran was a male who had a presenting complaint of wanting to be seen by VA clinician to receive a PTSD diagnosis to support his appeal service connection.  The Veteran did not meet the criteria for PTSD.  The Veteran appeared to be experiencing adjustment issues tied to work stressors, as well as difficulties coping with the loss of recreational abilities due to chronic pain.

In the Veteran's substantive appeal, dated in February 2012, the Veteran attested that he was an assistant gunner on a mortar crew.  He also did road security and he was involved in enemy action.  He reported he was treated for depression in the late 1980s (1988 to 1989) by his private examiner.  The Veteran asserted that he was brought up the old fashioned way and did not complain about recurring dreams, fireworks, and a short temper.  He made his marriage work, and his job work.  He stated that over the last few years he has become more short-tempered but he did not complain for try to get help because he did not think he could.  He does not sleep well and most of the time he cannot watch new about war or violence.  

In order to prove service connection for PTSD, a Veteran must meet the criteria in 38 C.F.R. § 3.304(f).  Specifically, the Veteran may fulfill the elements in one of the subsections in addition to the requirement of medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125(a).  See 38 C.F.R. §§ 3.304(f)(1)-(5).  Given that the Veteran does not currently have a competent diagnosis for PTSD, the claims fails for this reason.

In reaching this determination, the Board acknowledges the Veteran's claimed military stressors relating to fear of hostile military or terrorist activity and his receipt of the Combat Action Ribbon.  However, it does not change the requirement that a Veteran seeking service connection for PTSD have a diagnosis of such in accordance with the DSM.  38 C.F.R. § 3.304(f).  VA regulations still require that a service connection claim be accompanied by evidence which establishes that the claimant currently has a disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection is not warranted in the absence of proof of a current disability.  Absent evidence of a current disability of PTSD, the Board finds that service connection for PTSD is not warranted.

In the instant claim, insufficient medical evidence exists to support a diagnosis of PTSD in accordance with the DSM.  While the record does show that the Veteran does have certain symptoms, of chronic sleep impairment, disturbances in mood, and social isolation, his current symptomatology does not reflect a current diagnosis of PTSD.  The Veteran failed to have a qualifying diagnosis for PTSD at his August 2010 VA examination and December 2010 VA evaluation in accordance with the DSM.  The medical opinions provided were all well-reasoned and provided ample rationale to the Veteran's current condition and are afforded great probative weight.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The Board finds that the Veteran's psychological symptomatology does not fulfill the criteria for PTSD, but rather may be indicative of another acquired psychiatric disability.

Pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (Vet. App. Feb 17, 2009), the Board must assess the other psychiatric disabilities associated with the Veteran.  The Board notes that the Veteran asserted he was previously treated for depression, and the private treatment records indicate a complaint of depression in June 2001.  However, no diagnosis of depression was made at that time, and there is no evidence of a current diagnosis of depression or other psychiatric disorder other than PTSD since his date of claim.  

In addition to the medical evidence, the Board has also considered the Veteran's statements that he has an acquired psychiatric disability due to his military service, and that he has suffered from psychological symptoms since service.  However, a chronic psychiatric disorder such as PTSD and/or depression is not a medical condition a lay person is competent to diagnose.  Jandreau v. Nicholson, 492 F.3d 1372, (Fed. Cir. 2007).  The Veteran does not have the medical expertise to diagnose himself with an acquired psychiatric disorder, nor does he have the medical expertise to provide an opinion regarding its etiology.  Thus, his lay assertion that he has an acquired psychiatric disorder which is due to service lacks any probative value.  The Board finds that the lay evidence fails to provide a sufficiently probative positive nexus opinion.

The preponderance of the competent evidence is against a finding that the Veteran has had a diagnosed psychiatric disability during any period in appellate status or was diagnosed near in time to the date of his claim for service connection.  Without a current diagnosis, service connection is not warranted.  In making this determination, the Board again acknowledges the evidence of combat service and the Veteran's honorable service.  Service connection requires evidence establishing existence of the disability and for this reason service connection must be denied.  

As the preponderance of the evidence is against the claims for service connection, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression, is denied.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


